NOTICE OF ALLOWABILITY (REISSUE OF U.S. PATENT 9,491,598)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. PRIOR ART CITED HEREIN	3
III. RESPONSE TO ARGUMENTS	3
IV. STATUS OF CLAIMS	4
V. ALLOWABLE SUBJECT MATTER	4
VI. CONCLUSION	5


I. ACKNOWLEDGEMENTS
 	This notice of allowability addresses U.S. reissue application No. 16/183,645 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is 11/7/2018 (“Actual Filing Date”). 
 	The Instant Application is a reissue application of U.S. Patent No. 9,491,598 (“Patent Under Reissue”) titled “METHODS AND APPARATUS FOR COMMUNICATING MESSAGES BETWEEN MOBILE COMMUNICATIONS DEVICES AND INTERNET ENABLED DEVICES.”   The Patent Under Reissue was filed on 11/8/2013 and assigned by the Office non-provisional U.S. patent application control number 14/075,835 (“Non-Provisional Application”) and issued on 11/8/2016 with claims 1-20 (“Originally Patented Claims”). 
 	On January 10, 2020, a non-final Office action was issued (“Jan 2020 Non-Final Rejection”).
 	On July 10, 2020, Applicant submitted a response to the Jan 2020 Non-Final Rejection (“July 2020 Response”).

 	On August 4, 2020, Applicant submitted a supplemental response to the Jan 2020 Non-Final Rejection (“Aug 2020 Response”).
 	On September 18, 2020, a final rejection was issued in response to the Aug 2020 Response (“Sep 2020 Final Rejection”).
 	On February 18, 2021, Applicant submitted a response to the Sep 2020 Final Rejection (“Feb 2021 Response”), which response included claim amendments that have been entered.
 	This notice of allowability is issued in response to the Feb 2021 Response.


II. PRIOR ART CITED HEREIN
 	The following prior art patent is cited herein:
 	U.S. Patent 7,865,558 (“Walter”).
	

III. RESPONSE TO ARGUMENTS
Claim Objections Due to Improper Markups
(see Feb 2021 Response at p. 15)
 	In view of Applicant’s amendments to claims 1, 13, 18-20, 23, and 30, and the cancellation of claim 25, the previous objections have been withdrawn.	



Claim Rejections Under 35 U.S.C. § 112, 2nd Paragraph
(see Feb 2021 Response at pp. 16-17)
 	In view of Applicant’s remarks concerning claim 1, the previous rejections under 35 U.S.C. § 112, 2nd paragraph, have been withdrawn.



IV. STATUS OF CLAIMS
	Claims 1-12 and 27-32 are currently pending (“Pending Claims”).
 	Claims 1-12 and 27-32 are currently examined (“Examined Claims”).
 	Claims 13-26 are cancelled (“Cancelled Claims”).
Regarding the Examined Claims and as a result of this Office action:
	Claims 1-12 and 27-32 are allowed.


V. ALLOWABLE SUBJECT MATTER
  	Claims 1 and 27 (and associated dependent claims 2-12 and 28-32) distinguish from the prior art for the following reasons:
	Applicant has amended independent claim 1 to include the limitations of: 
 	receiving from a second mobile device, at an application server, a copy of a first message, said copy of the first message including content of the first message, said first message being a message that was sent from a first mobile communications device [and] was directed to the second mobile communications device and was received by the second mobile communications device;
 	operating the application server to forward content of the first message to a customer premises device, said customer premises device being one of a television and a set top box. 

 	The addition of these limitations are sufficient to overcome the previous § 102 rejection in view of Walter (U.S. 7,865,558). In particular, Walter does not appear to employ an application server for routing the message in the claimed manner. 
 	Similar limitations have been added to claim 27, and the amendment to claim 27 also overcomes the previous § 102 rejection in view of Walter.


VI. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992